Citation Nr: 1745423	
Decision Date: 10/12/17    Archive Date: 10/19/17

DOCKET NO.  13-14 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1. Entitlement to a rating in excess of 50 percent for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD) and panic disorder with agoraphobia (psychiatric disability).

2. Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).

3.  Entitlement to special monthly compensation (SMC) pursuant to 38 U.S.C.A. § 1114.


REPRESENTATION

Veteran represented by:	Mississippi State Veterans Affairs Board



ATTORNEY FOR THE BOARD

G. Johnson, Associate Counsel


INTRODUCTION

The Veteran had honorable active service in the United States Navy from May 1952 to June 1955, and received multiple awards and medals including the Korean Service Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

In his March 2014 VA Form 9 (substantive appeal), the Veteran requested a videoconference hearing.  In September 2015, the Veteran submitted a written request to withdraw his request for a videoconference hearing before the Board, the Veteran's hearing request is therefore deemed withdrawn.  38 C.F.R. § 20.702(e) (2016).

The case was previously before the Board in December 2015, at which time, the Board remanded the issue of an increased rating for an acquired psychiatric disability and the issue of entitlement to TDIU to the Agency of Original Jurisdiction (AOJ) for additional development to obtain relevant VA treatment records and private treatment records.  There has been substantial compliance with the remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In August 2011, the RO increased the Veteran's rating to 50 percent for PTSD effective June 2, 2011.  Because the increase in evaluation of the Veteran's PTSD does not represent the maximum evaluation available for the condition, the Veteran's claim remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2016).


FINDINGS OF FACT

1. Prior to January 29, 2014, the Veteran's service-connected psychiatric disorder has more nearly approximated occupational and social impairment, with deficiencies in most areas.  Symptoms of total occupational and social impairment have not been demonstrated.

2. From January 29, 2014, the Veteran's service-connected psychiatric disorder has more nearly approximated total occupational and social impairment.

3. Prior to January 29, 2014, the Veteran has been incapable of obtaining and maintaining substantially gainful employment due to his service-connected disabilities.

4.  As of March 7, 2017, the Veteran has TDIU based on one disability and additional disability separately rated at more than 60 percent.

CONCLUSIONS OF LAW

1. Prior to January 29, 2014, the criteria for a disability rating of 70 percent for posttraumatic stress disorder and panic disorder with agoraphobia have been met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.130, Diagnostic Code 9411.

2. From January 29, 2014, the criteria for a disability rating of 100 percent for posttraumatic stress disorder and panic disorder with agoraphobia have been met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.130, Diagnostic Code 9411.

3. Prior to January 29, 2014, the criteria for entitlement to a TDIU are met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.

4. Entitlement to a TDIU from January 29, 2014, is dismissed as moot.  38 U.S.C.A. §§ 7104, 7105(d)(5); 38 C.F.R. § 20.101.

5. As of Marcy 7, 2017, statutory housebound status is met.  38 U.S.C.A. § 1114(s).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.326(a).  The record does not reveal any prejudicial deficiencies in the duties to notify and assist in this appeal.  Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016); Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).   

II. Increased Rating for Psychiatric Disorder

The Veteran seeks a rating in excess of 50 percent for his service-connected psychiatric disorder.  In an August 2011 statement, the Veteran asserted that his psychiatric symptoms included irritability, impatience, anxiety, near continuous panic attacks, depression, sleep deprivation, inability to establish and maintain effective relationships, impairment of short and long-term memory, inability to stay focused on tasks, and difficulty understanding complex commands.  He asserted that he would become disoriented in his home due to his service connected psychiatric disorder.  He experienced hallucinations and flashbacks with every panic attack, and would hit his spouse in his sleep.  He relied on his spouse to manage his finances, schedule his appointments, and remind him to complete daily routines and tasks, including taking his medications.  The Veteran also asserted that from June 2001 to June 2012, his GAF scores averaged 45.69, and a GAF score of 60, which was assigned to the Veteran by a July 2011 VA examiner, was not an accurate reflection of the Veteran's psychiatric disorder.

Disability ratings are based on the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.

Although the Veteran's entire history is reviewed when assigning a disability evaluation, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994), see also 38 C.F.R. § 4.1.  The United States Court of Appeals for Veterans Claims (Court) has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

When rating a mental disorder, VA must consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the claimant's capacity for adjustment during periods of remission.  VA shall assign a rating based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  When rating the level of disability from a mental disorder, VA will consider the extent of social impairment, but shall not assign a rating solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

Service connection for posttraumatic stress disorder with an evaluation of 30 percent was granted in a June 2006 rating decision.  The Veteran filed a claim for increased rating in June 2011.  A rating decision in August 2011 increased the disability rating for posttraumatic stress disorder to include panic disorder without agoraphobia to 50 percent effective June 2011.  A notice of disagreement of the initial rating was received in April 2012.  A March 2013 statement of the case continued the 50 percent rating from June 2, 2011.  Supplemental statements of the case issued in March 2014 and November 2016, continued the 50 percent rating from June 2, 2011.

The Veteran's psychiatric disorder is currently assigned a 50 percent rating pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411 and the General Rating Formula for Mental Disorders.

Pursuant to the General Rating Formula, a 50 percent evaluation is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory; impaired judgment; impaired abstract thinking; disturbance of motivation and mood; and difficultly in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation requires total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

A Veteran may only qualify for a given disability rating under 38 C.F.R. § 4.130 by demonstrating the presence of the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117-118 (Fed. Cir. 2013).  In addition to requiring the presence of the enumerated symptoms, 38 C.F.R. § 4.130 also requires that those symptoms have caused the specified level of occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117-118 (Fed. Cir. 2013).

However, the factors listed in the rating schedule are simply examples of the type and degree of symptoms, or their effects, that would justify a particular rating, so the determination should not be limited solely to whether a Veteran exhibited the symptoms listed in the rating scheme, but should also be based on all of a Veteran's symptoms affecting his level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436, 442-443 (2002); Amberman v. Shinseki, 570 F.3d 1377, 1380 (Fed. Cir. 2009); see also 38 C.F.R. § 4.126(a); compare Massey v. Brown, 7 Vet. App. 204, 208 (1994).

It is error where the Board fails to assess adequately evidence of a sign or symptom experienced by the Veteran, misrepresents the meaning of a symptom, or fails to consider the impact of the Veteran's symptoms as a whole.  However, the presence or lack of evidence of a specific sign or symptom listed in the evaluation criteria, including suicidal ideation, is not necessarily dispositive of any particular disability level.  Bankhead v. Shulkin, 29 Vet. App. 10, 25 (2017).

For instance, the scores assigned under the Global Assessment of Functioning (GAF) scale may be a relevant consideration.  See e.g., Bowling v. Principi, 15 Vet. App. 1, 14 (2001).  However, the American Psychiatric Association has since determined that the GAF score has limited usefulness in the assessment of the level of disability.  Noted problems include lack of conceptual clarity and doubtful value of GAF psychometrics in clinical practice.  79 Fed. Reg. 45093 (Aug. 4, 2014).  The Board notes that effective August 4, 2014, the regulations governing the rating of mental disorders were updated to replace all references to the DSM-IV with references to the DSM-V, which no longer utilizes the GAF score system.  80 Fed. Reg. 14308 (Mar. 19, 2015).  However, this change does not apply to claims that were certified for appeal to the Board, even if such claims were subsequently remanded.  Id.  As the Veteran's claim had been certified to the Board, the DSM-IV is still applicable to his claim.

A Global Assessment of Functioning (GAF) rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing DSM-IV.  The DSM-IV contains a GAF scale, with scores ranging from zero to 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  Higher scores correspond to better functioning of the individual.

The Board notes that an examiner's classification of the level of psychiatric impairment, by words or by a GAF score, is to be considered but is not determinative of the percentage rating to be assigned.  See VAOPGCPREC 10-95.  GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 41 to 50 reflects a serious level of impairment (e.g., suicidal ideation, severe obsessive rituals, frequent shoplifting), or serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score between 31 and 40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  See American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th. ed., 1994).

The Veteran was afforded a VA examination in July 2011, which reflected a diagnosis of posttraumatic stress disorder, and a panic disorder without agoraphobia.  The Veteran reported that he had been married for 4 1/2 years to his current spouse.  He had three living children, and his child from his first marriage died in 2005.  The Veteran reported that he retired from civil service in 1988, and worked as a minister until September 2010.  The Veteran's symptoms included depressed mood, anxiety, suspiciousness, panic attacks more than once a week, chronic sleep impairment, mild memory loss, flattened affect, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  The Veteran described his mood as quiet and moody.  He reported that he took medication to treat his symptoms.  The Veteran denied suicidal ideation.  The examiner opined that the Veteran was capable of managing his financial affairs.  The examiner assigned the Veteran a GAF score of 60, and noted that the score reflected moderate symptoms of anxiety, insomnia, and irritability with daily panic attacks, and noted that the Veteran did have some meaningful personal family relationships.

In July 2011, the Veteran underwent a neuropsychological assessment through the VA to assess his current level of cognitive function and assist with treatment planning.  The treatment record reflects a diagnosis of cognitive disorder, not otherwise specified, and posttraumatic stress disorder (by history).  The Veteran reported that he had been married to his current spouse for four years, and that she was his fourth spouse.  He reported that he was married to his first spouse for 17 years, and had four adult children, one of whom is deceased, from that marriage.  He was married to his second spouse for 20 years and his third spouse for 14 years.  He reported that his current marriage was healthy, and that his spouse managed their finances.  The Veteran reported forgetfulness, word finding difficulty, forgetting content in conversations, having disorganized thoughts, being easily distracted, and problems with irritability.  He also reported trouble learning new information, misplacing everyday items, and having a poor sense of direction.  The examiner opined that the results of the current evaluation revealed that the Veteran had mostly intact cognitive functioning with a few areas of mild difficulty.  The treatment provider opined that the difficulties the Veteran experienced with forgetfulness and focusing were related to his psychiatric symptoms, i.e., PTSD.  The treatment provider noted that the Veteran had a strong family history of Alzheimer's disease, and opined that given the uncertainty regarding the exact etiology of his cognitive weaknesses, he would benefit from a repeat neuropsychological evaluation in 9 to 12 months to assess for any consistent declines in cognitive functioning that may be suggestive of a neurodegenerative disease.

VA treatment records in September 2011 reflect a diagnosis of PTSD and panic disorder.  The Veteran reported feeling constantly anxious and irritable.  He reported nightmares, fighting in his sleep, and he reported that he would wake in a panicked state.  He also reported memory problems.  The Veteran's spouse reported that his fighting in his sleep was disruptive to her rest, and she felt that he underreported the severity of his symptoms.  The spouse reported that the Veteran's anxiety and memory had grown worse in the five years of their marriage.  The Veteran also reported that he retired from pastoral work because of anxiety and memory problems.  The treatment provider noted that the June 2011 neuropsychological test supported a diagnosis of a cognitive disorder in addition to PTSD.  The Veteran was assigned a GAF score of 45.

VA treatment records in April 2012 reflect a diagnosis of PTSD, panic disorder and rule out early Alzheimer's.  The treatment provider noted that the Veteran had a strong history for Alzheimer's.  The Veteran reported that he continued to have anxiety attacks four to five times a week, depression, fragmented sleep, due in part to nightmares, irritability, and impaired concentration.  The Veteran reported that he had trouble remembering the task at hand.  The Veteran was assigned a GAF score of 45-46.

In August 2012, the Veteran's VA treatment provider submitted an opinion, which reflected a diagnosis of PTSD and panic disorder with agoraphobia.  The treatment provider opined that despite good compliance with medications, the Veteran continued to experience problems with anxiety attacks, depression, fragmented sleep, impaired concentration, and trauma-related nightmares.  The treatment provider noted that the Veteran had been his patient since October 2006, and opined that the Veteran was a reliable historian who did not exaggerate his symptomatology.  The treatment provider noted that he assigned the Veteran a GAF score of 45 in June 2012.

In June 2013, the Veteran's VA treatment provider submitted a PTSD Disability Benefits Questionnaire (DBQ), which reflected a diagnosis of PTSD and panic disorder.  The treatment provider noted that it was not possible to differentiate which symptoms were attributable to each diagnosis.  The treatment provider noted that the Veteran's panic attacks tended to occur when he was in crowds and that may have reflected some extreme hypervigilance.  The treatment provider also noted a diagnosis of rule out early Alzheimer's.  The examiner noted that the Veteran had irritability, depressed mood, anxiety, panic attacks more than once a week, chronic sleep impairment, mild memory loss, disturbances of mood and motivation, and difficulty adapting to stressful circumstances, including work or a worklike setting.  The treatment provider noted that the Veteran's anxiety was most prevalent when the Veteran had to deal with the public, such as the workplace, and that the Veteran was more relaxed when at home, and not having to deal with others.  The treatment provider noted that the Veteran was capable of managing his financial affairs.  The treatment provider assigned the Veteran a GAF score of 48.

VA treatment records in July 2013 reflect a diagnosis of PTSD, panic disorder and rule out early Alzheimer's.  The Veteran reported that his spouse arranged his medications for him, and prompted him to take his medication in a consistent manner.  The treatment provider assigned him a GAF of 48-52.

A January 2014 VA treatment record reflects severe PTSD symptoms, to include being a danger to himself.

In February 2014, the Veteran's spouse stated the Veteran could no longer manage his own finances or write checks.  He could no longer comprehend numbers and simple addition and subtraction.  She stated that she handled all banking and bill paying transactions.  She stated that the Veteran could not be responsible for his daily medication, and she ensured he took medicine as scheduled.  She also ensured that he ate, reminded him of bath time and haircuts.  She stated that the Veteran would awaken nightly due to PTSD and panic attacks, and would get up, check the doors and locks outside to be sure that no danger was present.  She also stated that he would get confused as to his surroundings, and would have trouble finding his way back to bed.  She stated that during the day, the Veteran was depressed, moody, ill-natured, on edge, and watched out for danger.  She stated that he had problems concentrating on reading or watching television.  She also reported that he lost interest in tinkering with his tractor, and she believed he was afraid to go outside alone because he could become disoriented.  She also stated that the number and intensity of panic attacks had worsened.  She stated that in January 2014, the Veteran left their house during the pre-dawn hours, because "Koreans had invaded" their property.  She stated that she did not know how long he was outside before "he came to his senses."  She stated that he would hallucinate frequently about someone being present, and would carry on a conversation and would get irritated with her when she did not know what he was talking about.  She also reported that he would frequently forget the name of his close relatives, he would remember sometime after the conversation, but not during.  She stated that his symptoms have had an impact on their relationship, and that she had taken on the role as a caregiver.

The Veteran was afforded an examination in February 2014, which reflected a diagnosis of PTSD and an unspecified neurocognitive disorder.  The examiner opined that it was possible to differentiate what symptoms were attributable to each diagnosis.  The symptoms associated with PTSD included intrusive thoughts and memories of traumatic experiences (nightmares flashbacks), persistent avoidance of associated stimuli with traumatic experiences (people places conversations activities), negative alterations in mood associated with the traumatic event (guilt self-blame feelings of detachments, etc.) and marked alterations in arousal and reactivity associated with the traumatic experiences (suspiciousness easily startled sleep difficulty).  Symptoms associated with unspecified neurocognitive disorder included objective evidence of a decline in memory and learning on neuropsychological testing, progressive decline in cognition increasing symptoms of depression (apathy inertia), decline in language ability (form of speech word finding object naming word comprehension), decline in social functioning and significant distress or impairment in social and occupational areas of functioning.  The Veteran reported a depressed mood, anxiety, suspiciousness, panic attacks more than once a week, chronic sleep impairment, nightmares almost every night, mild memory loss, and disturbances of motivation and mood.  The examiner opined that the Veteran may have been over-exaggerating the severity of his symptoms.  The Veteran reported that he was married to his fourth spouse of seven years, and he had regular contact with his three living biological children.  He reported that he had a biological son who died of a heart attack at 45.  The Veteran reported that he retired from his job as minister in September 2010 because of problems with concentration, which affected his ability to develop and give sermons.  He also had a problem with panic attacks, when the church doors were closed because it was a small church.

In March 2014, the Veteran's VA treatment provider submitted an opinion, which reflected a diagnosis of PTSD, panic disorder, and early Alzheimer's disease.  The Veteran reported symptoms including impaired concentration and forgetfulness, which could be encountered in each of these disorders.  He also continued to exhibit certain symptoms, which were more specific to PTSD, including significant anhedonia, nightmares, intrusive memories, and avoidant type behavior.  The examiner opined that the Veteran's longstanding mood disorder remained his chief problem versus his early Alzheimer's, which had not progressed to the point of being disabling.  The treatment provider noted that in March 2014, he had recently assigned the Veteran a GAF score of 48.

A March 2015 VA treatment record reflects that the Veteran was given a neurology consult to reassess the Veteran's history of early dementing process and recent onset of a resting tremor.  The treatment provider noted that the impression was a diagnosis of PTSD, anxiety or panic attacks, and a rapid eye movement (REM) sleep disorder.  The treatment provider also noted an impression of multi-pharmacy, which may have caused a minimal cognitive dysfunction.  The Veteran reported that he had some, random myoclonic like, tremors, which were worse with anxiety, but could be spontaneous, like having a chill.  The treatment provider opined that the intermittent tremor was likely because of anxiety.  The Veteran reported that his sleep was fragmented, and he had resting eye movement (REM) sleep a few times were week.  The Veteran reported he would fight in his sleep, and would walk around.  He reported that he felt okay, but was occasionally aggravated and nervous.  He also reported having panic or anxiety attacks 3 to 4 times a week.  The treatment provider opined that the Veteran's symptoms were not likely dementia.  The treatment provider recommended a periodic scrubbing of the Veteran's medication list, and suggested that the dosage of some of the Veteran's medication may have been problematic, and that some medications might have been causing the Veteran's REM issues.

An April 2015 VA treatment record reflects a diagnosis of PTSD and a panic disorder.  The treatment provider noted that the Veteran was accompanied by his spouse, who provided useful collateral history.  The treatment provider noted that the March 2015 treatment provider opined that the Veteran's cognitive problems were probably not due to incipient dementia but were rather caused by a variety of factors including anxiety and medication.  The examiner noted that the Veteran appeared to improve in comparison to his last visit and the tremors had largely abated.  The Veteran continued to experience nightmares, which caused him to fight in his sleep.  The treatment provider assigned the Veteran a GAF score of 47-48.

In an August 2015 statement, the Veteran and his spouse reported the Veteran was hospitalized in July 2015.  The Veteran was not feeling well in the morning, and his spouse gave him his prescribed medication as scheduled.  The Veteran was hospitalized that afternoon, and was not given his depression, anxiety, or sleep medication as prescribed that evening.  The Veteran and his spouse reported that the next day the Veteran experienced a full-blown panic attack and left the hospital without discharge around midnight.  The nurses and his daughters could not calm him, and he returned home, where he was given his medication by his spouse, which helped him settle down.  The Veteran was admitted to a different hospital the next day for pneumonia.  The Veteran and his spouse reported that he was given his medication throughout his stay, and was able to recuperate and remain in the hospital until discharged.

Private treatment records reflect that in May 2015, the Veteran was admitted to a hospital due to pneumonia, sepsis, and acute renal failure.  The Veteran reported an altered mental state, and reported that during the previous night, he had fallen multiple times, and his spouse reported that he had slurred speech in the morning.  The next day a treatment provider noted that the Veteran improved after broad-spectrum antibiotics and IV fluids, and left late the next evening against medical advice.  The Veteran refused to discuss care with a physician who recommended that the Veteran remain in the hospital.

Private treatment records reflect that the following day, the Veteran was admitted to a medical center for pneumonia.  The Veteran reported that he had been having trouble for the past three days.  He reported that he had been diagnosed with double pneumonia at a hospital; however, he left and went back home, where his condition worsened, and he had hemoptysis.  He went to the medical center for further treatment.  The Veteran was admitted to the medical center for five days.

The Veteran was afforded an examination in July 2015, which reflected a diagnosis of PTSD with continued panic-like attacks.  The examiner also noted that the Veteran had an unspecified neurocognitive disorder, which had minimal cognitive impairment, and noted that the diagnosis was not definitive.  The examiner noted that it was possible to differentiate between which symptoms were attributable to each diagnosis.  The symptoms associated with PTSD included intrusive thoughts and memories of traumatic experiences (nightmares, flashbacks), persistent avoidance of associated stimuli with traumatic experiences (people, places, conversations, activities), negative alterations in mood associated with the traumatic event (guilt, self-blame, feelings of detachments, etc.), and marked alterations in arousal and reactivity associated with the traumatic experiences (suspiciousness, easily startled, sleep difficulty). The symptoms associated with possible unspecified neurocognitive disorder included objective evidence of a decline in memory and learning; increasing symptoms of depression (apathy, inertia); decline in language ability (word finding); decline in social functioning; and significant distress or impairment in social and occupational areas of functioning.  The Veteran reported panic-like (anxiety) attacks, loss of interest and pleasure in things he used to enjoy, flashbacks, nightmares, irritability, isolation from others except his spouse and immediate family members, sleep disturbance, guardedness, avoidance of crowded places, and hypervigilance.  The examiner noted that the Veteran was married to his fourth spouse of nine years, who was also interviewed by the examiner.  The Veteran's spouse reported that the Veteran had problems sleeping, restlessness, combativeness, fatigue, anxiousness, and irritability.  The Veteran had one deceased child; and he had three living adult children, with whom he had regular contact.  The examiner opined that the Veteran was capable of managing his financial affairs. 

VA treatment records in July 2016 reflect a diagnosis of PTSD, panic disorder, and dementia not otherwise specified.  The treatment provider noted that the Veteran had been briefly hospitalized after he became agitated and thought his spouse was holding him captive.  The treatment provider opined that the Veteran's loss of grounding in reality appeared to be due to a combination of his PTSD, reaction to fireworks, and some delirium from a urinary tract infection and pneumonia.  The treatment provider assigned the Veteran a GAF score of 46-48.

In December 2016, the Veteran's VA treatment provider submitted an opinion, which reflected a diagnosis of PTSD and panic disorder with agoraphobia.  The treatment provider noted that despite good compliance with treatment, which included both psychotropic medications and individual talk therapy, the Veteran continued to report problems with loss of enthusiasm, anxiety, avoidant type behavior, intrusive memories, nightmares, and impaired concentration.  The treatment provider noted that the Veteran was hospitalized on a psychiatric unit in July 2016 after he became agitated and briefly thought his spouse was holding him captive.  The treatment provider opined that the Veteran's loss of grounding in reality on that occasion was due to a combination of his PTSD and delirium from a urinary tract infection and pneumonia.  The treatment provider noted that the Veteran was previously assigned a GAF score of 46-48 in July 2016.

In December 2016, the Veteran's spouse stated that she was the Veteran's legal guardian.  She stated that the Veteran had symptoms of delusions and hallucinations.  She stated that she would put an alarm on her bed to wake her when the Veteran would get out of bed, in order to calm him and ensure that he did not act upon his dreams and delusions by going outside.  She stated that in July 2016, the Veteran had a severe episode, when he saw the light of fireworks in the dark, and heard exploding noises, which triggered war and combat memories.  She stated that the Veteran did not recognize her or know where he was; in his mind, she was the enemy holding him prisoner.  She stated that the episode lasted 10 to 12 hours.  She reported that the Veteran's daughter could not convince him that he was home, and that she was his spouse.  The Veteran's spouse also reported that in the past few months, the Veteran had expressed suicidal ideation.  She stated that the Veteran's symptoms affected his ability to function independently, appropriately, and effectively.  She stated that she administered and ordered the Veteran's medications, scheduled his appointments, and took him to appointments.  She did all the bill paying, shopping, and laundry, and ensured that he was dressed appropriately and practiced good hygiene.  She prepared and served his meals and tried to sooth him during anxiety and panic attacks.  She reported that the Veteran could not be alone, and she watched out for his safety during his delusional episodes or hallucinations.  She reported that the Veteran was verbally abusive to his family.  She reported that he had spatial distortion and frequently would awaken and would not know where he was, and had tried to convince his spouse that they were at a gas company, at someone else's house without permission, at work, and not at home.  She also reported that he had an estranged relationship with two of his children.

The Veteran was afforded an examination in March 2017, which reflects a diagnosis of chronic PTSD.  The examiner noted that the Veteran had recently separated from his spouse of 10 years and had no plans to reconcile, following an altercation with her son, who attempted to kill the Veteran.  He reported that he had coffee daily with his first spouse of 17 years, and reported that it was a comfort.  He reported that he was proud of his three living children and grandchildren.  The Veteran reported symptoms of depressed mood, anxiety, panic attacks more than once a week, chronic sleep impairment, disturbances of mood and motivation, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or a worklike setting, and suicidal ideation.  The examiner opined that the Veteran was sincere and credible.  The examiner opined that the Veteran had total and social impairment.  The examiner opined that the Veteran was capable of managing his financial affairs.

Resolving all reasonable doubt in favor of the Veteran, the Board finds that the symptoms of the Veteran's posttraumatic stress disorder and panic disorder with agoraphobia have more nearly approximated the criteria for a higher 70 percent rating, but not higher, prior to January 29, 2014.  38 C.F.R. § 4.7.

Prior to January 29, 2014, the Veteran's psychiatric disorder symptoms were manifested primarily by depressed mood, anxiety, panic attacks more than once a week, chronic sleep impairment, mild memory loss, disturbances of motivation and mood, and difficulty adapting to stressful circumstances, including work or a worklike setting.  Although, there had been instances where the Veteran had been assigned a GAF score as high as 60, the Board finds that prior to January 29, 2014, the majority of the evidence, reflects that the Veteran's GAF scores ranged from 45 to 50, which reflects a serious impairment in social, occupational, or school functioning.  The Board finds that the Veteran's symptomatology prior to January 29, 2014 have been consistent with and more nearly approximated occupational and social impairment, with deficiencies in most area, the criteria for a 70 percent rating.

The Board finds that the symptoms associated with the Veteran's service-connected psychiatric disorder do not meet the criteria for a 100 percent rating prior to January 29, 2014.  A 100 percent rating requires total occupational and social impairment due to certain symptoms.  The Board finds that neither the delineated symptoms nor comparable symptoms are shown to be characteristic of the Veteran's psychiatric disorder prior to January 29, 2014.  The evidence of record does not indicate that the Veteran had exhibited persistent delusions; grossly inappropriate behavior; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name.  Prior to January 29, 2014, the Veteran was consistently found to be oriented, and he had maintained relationships with his spouse and children.  Therefore, he was shown to be able to maintain social interactions with other people.  He did not display grossly inappropriate behavior, any sort of delusions, nor had the intermittent inability to perform activities of daily living.  Therefore, the Board finds that total occupational or social impairment has not been shown prior to January 29, 2014.  In sum, the Board finds that the psychiatric symptoms shown do not support the assignment of the maximum 100 percent schedular rating prior to January 29, 2014.

Resolving all reasonable doubt in favor of the Veteran, the Board finds that the symptoms of the Veteran's psychiatric disorder have more nearly approximated the criteria for a higher 100 percent rating from January 29, 2014.  38 C.F.R. § 4.7.  The effective date is based on the spouse's report that the Veteran wandered out on January 29, 2014.

Since January 29, 2014, the Veteran's psychiatric symptoms were manifested primarily by depressed mood, anxiety, panic attacks more than once a week, chronic sleep impairment, mild memory loss, disturbances of motivation and mood, difficulty adapting to stressful circumstances, including work or a worklike setting, persistent danger of hurting self, intermittent inability to perform activities of daily living, disorientation to time or place, and memory loss for names of close relatives.  The Board finds that the Veteran's symptomatology from January 29, 2014 have been consistent with and more nearly approximated total occupational and social impairment, the criteria for a 100 percent rating.

Accordingly, the Board finds that the criteria for a 70 percent rating prior to January 29, 2014, and a rating of 100 percent from January 29, 2014, for the Veteran's service-connected psychiatric disability are met.  However, the Board finds that the preponderance of the evidence is against the assignment of a rating higher than 70 percent prior to January 29, 2014.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

III. Entitlement to a TDIU

A Veteran may be awarded a TDIU upon a showing that he is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  A total disability rating may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).

Consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to age or the impairment caused by any nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.  Where a Veteran is unemployable by reason of his or her service-connected disabilities, but they fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a), TDIU claims should be submitted to the Director, Compensation and Pension Service, for extraschedular consideration.  38 C.F.R. § 4.16(b).  The Board is precluded from assigning a TDIU rating on an extraschedular basis in the first instance.  Instead, the Board must refer any claim that meets the criteria for referral for consideration of entitlement to TDIU on an extraschedular basis to the Director, Compensation and Pension Service.

The Veteran's service-connected disabilities include PTSD and a panic disorder with agoraphobia, bilateral hearing loss and tinnitus.  With the grant of an increased rating of 70 percent for the Veteran's service-connected psychiatric disorder, the Veteran has met the schedular criteria of 38 C.F.R. § 4.16(a) throughout the period on appeal. 

A formal claim for TDIU was initially received on June 2, 2011.  The Veteran reported that his PTSD prevented him from securing or following a substantially gainful occupation.  He indicated that he became too disabled to work on September 12, 2010.

Medical opinions in evidence reflect that the Veteran's service-connected disabilities render him unable to work.

In June 2011, a private treatment provider (Dr. T) opined that the Veteran was unable to carry on the duties as a minister.

Upon VA examination in July 2011, the Veteran reported that he was a minister for 44 years, and last worked as a minister in September 2010.  The examiner opined that the Veteran's symptoms of PTSD alone did not preclude him from gaining or maintaining gainful employment, and that based on his current level of functioning, he appeared to be capable of sedentary employment.

A September 2012 letter from the Veteran's former employer stated that he had previously been employed as a pastor.  The letter indicated that the Veteran was unable to perform the tasks due to his PTSD and was therefore not suitable for employment.

In September 2012, a VA treatment provider opined that the Veteran was unable to work as a pastor.

In a June 2013 PTSD Disability Benefits Questionnaire, the Veteran's VA treatment provider noted that the Veteran's anxiety was most prevalent when the Veteran had to deal with the public, such as the workplace, and that the Veteran was more relaxed when at home, and not having to deal with others.

In a February 2014 VA examination report, the examiner opined that Veteran's associated with PTSD caused only mild and transient symptoms over the year, which had led to a decrease in work efficiency during periods of significant stress with symptoms previously well controlled by medication.

In a July 2015 VA examination report, the examiner opined that the Veteran had occupational impairment due to mild or transient symptoms which decreased his work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.

In a March 2017 VA examination report, the examiner noted that the Veteran had two years of college, and worked as a lead auditor for 28 years and retired at age 54.  The Veteran was also a part time minister.  The examiner noted that the Veteran had suffered anxiety and panic for many years.  The examiner opined that the Veteran had difficulty in establishing and maintaining effective work relationships, and had difficulty in adapting to stressful circumstances, including work or worklike settings.

The Board finds that entitlement to a TDIU is warranted prior to January 29, 2014.  The Board has granted a 100 percent schedular rating from January 29, 2014.  The Board finds that entitlement to a TDIU from January 29, 2014 is rendered moot as at that time PTSD was the only service-connected disability.

The Board notes that in March 2017, the Veteran filed a claim for service connection for hearing loss and tinnitus.  In an April 2017 rating decision, the RO granted service connection for bilateral hearing loss with an evaluation of 70 percent effective March 7, 2017, and granted service connection for tinnitus with an evaluation of 10 percent effective March 7, 2017.  

Above, the Board finds that the Veteran's unemployability was due to his service-connected PTSD.  The Board finds that pursuant to the Board's decision this date the Veteran's PTSD is rated at 100 percent from January 29, 2014; for SMC purposes this disability satisfies the requirement of a "service-connected disability rated as total."  See Buie, 24 Vet. App. at 251; see also Bradley, 22 Vet. App. at 293.  The Veteran's other service-connected disabilities, in fact, his bilateral hearing loss, is rated 70 percent effective from March 7, 2017 (the effective date of service connection.  Accordingly, the criteria for SMC at the "s" or housebound rate are met, and it is granted, as of March 7, 2017.  38 C.F.R. § 3.350 (i).


ORDER

A 70 percent rating is granted for PTSD prior to January 29, 2014, subject to regulations governing the payment of monetary benefits (effective June 2, 2011).

A 100 percent rating is granted for PTSD from January 29, 2014, subject to regulations governing the payment of monetary benefits.

Entitlement to a TDIU is granted prior to January 29, 2014 (effective June 2, 2011).

SMC at the housebound rate is granted, from March 7, 2017, subject to regulations governing the payment of monetary benefits.





____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


